Citation Nr: 0122288	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  90-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
with spondylolysis, L5-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1989 by the Cheyenne, Wyoming, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was remanded by the Board to the RO in December 
1997.  The case was returned to the Board in March 2001. 

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disabilities, effective March 22, 1991.

FINDINGS OF FACT

The veteran's low back disorder is primarily manifested by 
pain and limitation of motion, without persistent symptoms 
compatible with sciatic neuropathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
spondylolisthesis with spondylolysis, L5-S1, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim.  In the instant case, 
the Board finds that VA has complied with the requirements of 
the statute.  The veteran has not identified any evidence 
which may be pertinent to his claim which the RO has not 
obtained and considered.  The RO and the Board have notified 
the veteran of the requirements in law to establish 
entitlement to an evaluation in excess of 40 percent for his 
service connected back disability. In addition, the veteran 
was afforded a VA examination to assist in rating his service 
connected disability.  With regard to the adequacy of the 
examination, the Board notes that the report of the 
examination reflects that the VA examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, rendered appropriate 
diagnoses, and provided the requested opinion. For these 
reasons, the Board finds that the examination was adequate 
for rating purposes. The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and the notice provisions of 
the VCAA have been complied with.  The Board will, therefore, 
proceed to consider the veteran's claim on the merits.  
38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provides that a 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2000).  

The veteran and his representative asserted that he suffers 
from sciatic neuropathy associated with his back disability, 
which would warrant a 60 percent rating under Diagnostic 
Codes 5293.  However, an electromyogram and nerve conduction 
studies performed by a VA fee-basis neurologist in December 
1992 were reported as normal.  The veteran testified in 
August 1997 that back pain radiates to his lower extremities, 
with numbness, principally on the left, and he requested an 
opportunity to undergo an up-to-date neurological 
examination, with diagnostic testing.  The Board, in a remand 
order of December 1997, directed that the veteran should be 
afforded an opportunity to undergo diagnostic studies, 
including an electromyogram and nerve conduction studies, and 
another neurological examination.  While this case was in 
remand status, the diagnostic studies and examination were 
performed.

VA X-rays of the lumbosacral spine in June 1998 showed: disc 
space narrowing at L5-S1 and L1-2; osteophytes at L1-2 and 
L2-3 and, to a much lesser extent, at L4-5; normal sacroiliac 
joints; and no spondylolysis or spondylolisthesis.

In June 1998, a needle electromyograph examination and nerve 
conduction velocity study revealed slightly prolonged 
latencies, motor and sensory, of the L-1 nerve on the right, 
and normal motor and sensory latencies of the left L-5 nerve 
and the S-1 nerve, bilaterally.

At a VA neurological examination in July 1998, the veteran's 
thoracic spine was straight.  He had definite restriction of 
movement of the lumbar spine; he had trouble with flexion, 
extension, and lateral movements.  There was tenderness over 
both sacroiliac joints.  There was no tenderness over the 
sciatic notch or along the distribution of the sciatic nerve.  
The veteran complained of numbness on the left side of the 
body, which was noted, particularly in the left leg and on 
the left side of his face.  He had trouble walking on toes 
and heels, because of severe back pain.  Straight leg raising 
was only to 45 degrees, with a complaint of a lot of back 
pain, particularly in the mid-lumbar spine.  The X-rays taken 
in June 1998 were reviewed.  The examiner found that the 
veteran had definite limitation of motion of the low back.  
She commented that the veteran's complaint of increasing back 
discomfort was related to degenerative lumbar disc disease, 
obesity, and poor conditioning.

In July 2000, in response to an inquiry as to whether the 
veteran had neurological deficits related to service 
connected spondylolysis or spondylolisthesis, the examiner 
stated that X-rays in June 1998 had shown that the veteran 
does not have spondylolysis or spondylolisthesis.  In 
response to an inquiry as to whether the veteran had sciatic 
neuropathy or other neurological deficits related to or 
associated with degenerative changes, the examiner stated 
that her evaluation of the veteran in July 1998 did not 
reveal any sciatic neuropathy.

The veteran submitted a report by a private neurologist who 
examined him in August 1998.  The private physician did not 
report any sciatic neuropathy or other neurological deficits 
associated with a disorder of the lumbosacral spine.

As the medical evidence of record shows that the veteran's 
back disorder is not manifested by persistent symptoms 
compatible with sciatic neuropathy, the criteria for an 
evaluation of 60 percent under Diagnostic Code 5293 are not 
met, and entitlement to an evaluation in excess of 40 percent 
is not established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The Board finds that the currently 
assigned 40 percent rating for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
encompasses any functional limitation due to pain, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight bearing 
associated with the service connected disability and, 
therefore, such considerations do not warrant an evaluation 
in excess of 40 percent.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
 


ORDER

An increased evaluation for spondylolisthesis with 
spondylolysis, L5-S1, is denied.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

